NO. 07-05-0365-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



JULY 25, 2006

______________________________



RAMON TORREZ, APPELLANT



v.



THE STATE OF TEXAS, APPELLEE

_________________________________



FROM THE COUNTY COURT AT LAW NO. 1 OF LUBBOCK COUNTY;



NO. 2005-494,587; HON. LARRY B. LADD, PRESIDING

_______________________________





Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Appellant Ramon Torrez appeals his conviction by jury of failure to identify while a fugitive from justice and his court-imposed sentence of 300 days in the Lubbock County Jail.  We will affirm the trial court’s judgment and grant counsel’s motion to withdraw.

Appellant’s counsel has filed a brief stating that he has carefully reviewed the record in this case and concludes there is no reversible error and that the appeal is frivolous.  
See
 
Anders v. California
, 386 U.S. 738, 744-45 (1967).  Counsel also has filed a motion to withdraw as attorney for appellant and, by letter, has informed appellant of his right to file a pro se brief.  
Johnson v. State
, 885 S.W.2d 641, 646 (Tex.App.-Waco 1994, pet. ref'd).  By letter dated February 22, 2006, this court also notified appellant of his opportunity to submit a response to the 
Anders
 brief and motion to withdraw filed by his counsel, granting him until March 24, 2006 to do so.  This court’s letter also reminded appellant to contact his counsel if he needed to review any part of the appellate record to prepare a response.  Appellant has not filed a brief or other response.  

We have independently examined the entire record to determine whether there are any non-frivolous grounds which might support the appeal.  
See Penson v. Ohio
, 488 U.S. 75 (1988); 
Stafford v. State
, 813 S.W.2d 503, 511 (Tex.Crim.App. 1991).  We have found no such grounds.  After reviewing the record before us and counsel’s brief, we agree with counsel that the appeal is frivolous.  
See Bledsoe v. State
, 178 S.W.3d 824 (Tex.Crim.App. 2005).

Accordingly, counsel’s motion to withdraw is granted and the trial court’s judgment is affirmed.		





James T. Campbell

            Justice



Do not publish.